DETAILED ACTION
Allowable Subject Matter
Claims 19–33 and 35–36 are allowed. Claims 19–33 and 35–36 have been amended, and claim 34 is canceled in the amendment filed by Applicant on March 24th, 2021.

Response to Amendment
Applicant's amendments to claims 19–33 and 35–36 filed on March 24th, 2021are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
The Office withdraws the objections to claims 20-36 in view of the amendments.
The rejections of claims 35–36 under 35 U.S.C. §112(b) are withdrawn in view of the amendments.
The claim interpretation of claims 20 and 21 remains. Please refer to sections 6–8 of the Non-Final Action mailed December 24th, 2020.

Response to Arguments and Reasons for Allowance
Applicant’s arguments in the Remarks filed on March 24th, 2021 regarding the limitations of former claim 34 are found partially persuasive. The Office still retains that Aktas and Soderlund may be combined because they are analogous arts teaching different related filtering techniques, but upon reconsideration the Office agrees that the combination would not teach the last limitation regarding the distances between the sheets. The Office notes that interpreting Soderland to teach in combination with all other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646